POWER OF ATTORNEY Allianz Life Insurance Company of New York I hereby constitute and appoint Stewart D. Gregg and Erik T. Nelson as my true and lawful attorneys-in-fact and agents, with full power of substitution and resubstitution for me and in my name, place and stead, in any and all capacities, to sign any and all documents to be filed under the registrations reflected in the list below that have been or will be filed with the Securities and Exchange Commission by Allianz Life Insurance Company of New York pursuant to the Securities Act of 1933, as amended, and the Investment Company Act of 1940, as amended, by means of the Securities and Exchange Commission's electronic disclosure system known as EDGAR or otherwise; and to file the same, with any amendments thereto and all exhibits thereto and other documents in connection therewith, with the Securities and Exchange Commission, granting unto said attorneys-in-fact and agents, and each of them, full power and authority to sign and perform each and every act and thing requisite and necessary to be done in connection therewith, as fully to all intents and purposes as each of them might or could do in person, hereby ratifying and confirming all that said attorneys-in-fact and agents, or any of them, or their or his substitute or substitutes, may lawfully do or cause to be done by virtue thereof. Allianz Life Insurance Company of New York - Registered Variable Annuity Products Allianz Life of NY Variable Account C 33 Act No. NY VM II 33-26646 NY VM IV / Advantage 333-19699 NY Opportunity 333-75718 NY Charter II 333-105274 NY High Five 333-124767 NY Vision 333-143195 Retirement Pro NY 333-167334 Vision NY (POS) 333-171428 Connections NY 333-175061 By: /s/ Walter R. White Name: Walter R. White Title:Chairman of the Board and Chief Executive Officer Date: 1/30/2012
